DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-11, Species 2 claim 7, and Species 4 claim 10 in the reply filed on 1/28/2021 is acknowledged. Claims 1-5, 7-8, and 10 are being examined on the merits as part of the elected invention while claims 6, 9, and 12-13 are withdrawn from consideration.
Claim Objections
Claim 1 objected to because of the following informalities:  Examiner suggests correcting claim 1 line 2 should read " for readability purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a peripheral portion of the pattern” in lines 2-3. It is unclear if this refers to the same peripheral portion as “a peripheral portion of the pattern in the image” as described previously in claim 1 or a new peripheral portion. Examiner is interpreting this to be the any peripheral portion.  
Also, regarding claim 3, the claim recites “the peripheral portion in the image” and it is unclear which part this references. Claim 1 previously references “a peripheral portion of the pattern in the image” and later as just “the peripheral portion” which are interpreted as being the same part. It is unclear if  “the peripheral portion in the image” refers to “a peripheral portion of the pattern in the image”/ “the peripheral portion” as described in claim 1, or another peripheral portion.
Claim 4 recites the limitation “the peripheral portion in the image” in lines 2-3. Claim 1 is refers to “a peripheral portion of the pattern in the image” and later as just “the peripheral portion” which are interpreted as being the same part. It is unclear if “the peripheral portion in the image” refers to “a peripheral portion of the pattern in the image”/ “the peripheral portion” as described in claim 1, or another peripheral portion. 
Claim 8 recites the limitation "the rate of change in the extrusion amount" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. There is no rate of change recited in either claim 1 or claim 5. Examiner notes that claim 2 recites “a rate of change in the extrusion amount.” This is being interpreted to mean any rate of change in the extrusion amount.  
Claim 10 recites the limitation "the substrates" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is only a singular substrate recited previously in claim 1. This is being interpreted to mean any substrates. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arizuka (JP2015035509, made of record on the IDS dated 3/4/2020, see translation provided).
Regarding claim 1, Arizuka meets the claimed, A method of controlling an imprint apparatus that performs an imprint process to form a pattern by an imprint material by using a mold on a shot region of a substrate, (Arizuka [0018] describes a patterning process by contacting a mold with resin droplets on a substrate) the method comprising: inspecting to determine whether to continue or stop a series of imprint processes during the series of imprint processes of a lot, (Arizuka [0021] describes an inspection process to stop or continue an imprint process) wherein the inspecting includes, capturing an image of the pattern formed on the shot region by the imprint process, (Arizuka [0031] describes inspecting image information as well as reflected light from the pattern structure and peripheral portion of the pattern) obtaining, by comparing a position of a peripheral portion of the pattern in the image obtained in the capturing and a design value of the position of the peripheral portion, an extrusion amount of the imprint material from the shot region due to the imprint process, (Arizuka [0030] describes that the presence of a protrusion “extrusion amount” of the pattern can be determined by comparing the measurement of where the peripheral portion of the pattern structure is against design information or “design value”)  and determining, based on information indicating a change in the extrusion amount over a plurality of imprint processes, (Arizuka [0032] describes that the distance the side of the protruding part “extrusion amount” has changed and increased can be determined) a next process to transition from a current process upon stopping the series of imprint processes (Arizuka [0027] teaches that after the presence of the protruded material is determined, the next process is determined.) 
Regarding claim 2, Arizuka meets the claimed, The method according to claim 1, wherein the information includes a rate of change in the extrusion amount (Arizuka [0032] describes information regarding the change and increase in the protrusion.)
Regarding claim 3, Arizuka meets the claimed, The method according to claim 1, wherein the information is information indicating a change in a maximum value of a distance between each position of a peripheral portion of the pattern and a design value of each position of the peripheral portion in the image (Arizuka [0032] describes information about the shape of the protrusion can be generated from the distance and position of points on the protruding part.)
Regarding claim 4, Arizuka meets the claimed, The method according to claim 1, wherein the information is information indicating a change in an area of a pattern protruding from a design line of the peripheral portion in the image (Arizuka [0030] and [0032] describes a change in the shape “area” of a protrusion from a reference “design line” of a peripheral portion.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over modified Arizuka (JP2015035509, made of record on the IDS dated 3/4/2020, see translation provided).
Regarding claim 5, Arizuka meets the claimed, The method according to claim 1, further comprising: determining whether the extrusion amount is normal or abnormal based on the information, (Arizuka [0030] describes that the presence “abnormal” or absence “normal” of the protrusion “extrusion amount” is determined)
No single embodiment of Arizuka meets the claimed, wherein in a case in which the extrusion amount is determined to be abnormal in the determining, the next process is a process selected from a process to clean the mold, a process to exchange the mold with another mold, and a process to cancel the series of imprint processes of the lot, however, Arizuka [0037]-[0039] describes an embodiment where the protrusion amount is detected and spreads onto the side of the mold as foreign matter or an “abnormal” amount, then the imprinting process is either stopped or the mold is cleaned, see Arizuka [0041].
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the detection of the extrusion amount as described in the first embodiment of Arizuka with the process of stopping or cleaning as described in Arizuka in order to prevent defects and damages in the final product, see Arizuka [0040]-[0041].

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Arizuka (JP2015035509, made of record on the IDS dated 3/4/2020, see translation provided) modified by Chang (US 2002/0019729).
Regarding claim 7, Arizuka [0037]-[0039] describes cleaning the mold or cancelling the process but does not describe who makes the selection and does not meet the claimed, The method according to claim 5, wherein the selection of the next process from the process to clean the mold, the process to exchange the mold with the other mold, and the process to cancel the series of imprint processes of the lot is made in accordance with a selection instruction by a user.
Analogous in the field of inspection processes, Chang meets the claimed, The method according to claim 5, wherein the selection of the next process from the process to clean the mold, the process to exchange the mold with the other mold, and the process to cancel the series of imprint processes of the lot is made in accordance with a selection instruction by a user (Chang [0010]-[0011] describes that an inspection engineer “user” can inspect for defects and determine if the defect is intolerable and not continue the process.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the process of selecting the next step as described in Arizuka with the process of a user selecting the next step as described in Chang in order to create an accurate pattern, see Chang [0009].
Regarding claim 8, Arizuka describes detecting the rate of change in the extrusion amount (Arizuka [0032] describes information regarding the change and increase in the protrusion) and the process to cancel the series of imprint processes of the lot is selected as the next process Arizuka [0037]-[0039] describes the imprinting process is either stopped or the mold is cleaned when an abnormal amount is detected) but does not describe a process of cancelling the process after meeting a threshold and does not meet the claimed, is greater than a threshold, the process to cancel is selected as the next process.
	Analogous in the field of inspection processes, Chang meets the claimed, is greater than a threshold, the process to cancel is selected as the next process (Chang [0011] describes a process of inspecting a lithography mask for detects and if the defects fall outside a tolerance “threshold” the process is not continued until the mask passes the inspection.)
	It would have been obvious to a person of ordinary skill in the art before the filing date to combine the process of inspecting the rate of change of the extrusion amount as described in Arizuka with the process of stopping the process when defects fall outside tolerance levels as described in Chang in order to create an accurate pattern, see Chang [0009].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arizuka (JP 2015035509 made of record on the IDS dated 3/4/2020, see translation provided) modified by Hauptmann (US 2017/0363969).
Regarding claim 10, Arizuka does not describe the frequency of the inspection and does not meet the claimed, The method according to claim 1, wherein the inspecting is performed on only some of the substrates of the lot.
	Analogous in the field of lithography defect inspection, Hauptmann meets the claimed, The method according to claim 1, wherein the inspecting is performed on only some of the substrates of the lot (Hauptmann [0075] describes that an inspection process for detecting defects can be performed on only some substrates.)
	It would have been obvious to a person of ordinary skill in the art before the filing date to combine the inspection method of Arizuka with only inspecting some of the substrates as described in Hauptmann in order to provide a routine sampling basis or to identify specific problems with substrates, see Hauptmann [0075].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Arizuka (JP2015035509, made of record on the IDS dated 3/4/2020, see translation provided) modified by Ogura (US 2015/0338751).
The method according to claim 1, wherein the inspecting is performed on only some shot regions of a plurality of shot regions of the substrate.
Analogous in the field of lithography inspection, Ogura describes a process of measuring displacement of samples on a substrate meets the claimed, The method according to claim 1, wherein the inspecting is performed on only some shot regions of a plurality of shot regions of the substrate (Ogura [0018] describes detecting positions of only a sample of shot regions on a substrate rather than every shot region on the substrate.)
It would have been obvious to a person of ordinary skill in the art before the filing date to perform the inspection method of Arizuka on only some sample shots in the substrate as described by Ogura in order to avoid errors caused by heat generated from unnecessary movements, see Ogura [0022].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744